TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00741-CR
NO. 03-10-00799-CR



Sylvester Kendre Brown, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 66704 & 66265, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant's appointed attorney was granted four extensions of time, totaling 120 days,
to file a brief in these causes.  In granting the last extension, to May 13, 2011, the Court told counsel
that no further extension would be granted.  No brief has been received.
The appeals are abated.  The trial court shall conduct a hearing to determine whether
the attorney it appointed to represent appellant has abandoned the appeals.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If necessary, the court
shall appoint substitute counsel who will effectively represent appellant in these causes.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than July 25, 2011.  Rule 38.8(b)(3).

Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   June 24, 2011
Do Not Publish